DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph 0022, line 4, after “a core 32 and a” and before “54” please insert --shell--.  Paragraph 0023, line 1 after “the sensing” and before “58” please replace “portion” with --coil--.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfau, US Pat. 9,596,795.
Pfau teaches a method of making a temperature sensor (RTD sensor; col. 3, lines 25-30), the method comprising:
introducing material (filler material/potting compound; col. 3, line 40) into a gap (space formed between the spacer 4 and the resistance thermometer 6; see figure 1) between a wire (cable 41) of the sensor and an inner wail of a core of the sensor, via a transversal aperture (cavity 9; see figure 2) in the core (Pfau teaches that the gap between the resistance thermometer and the spacer is filled with fill material.  Further, the cables connected to the thermometer is also filled with the fill material. See col. 9, lines 5-15);
said material holding a portion of the wire relative to the core thereafter.
Regarding claim 13, Pfau teaches the method, wherein the material is potting material initially introduced in malleable form and subsequently solidified (such as epoxy; see col. 3, lines 40-45).
Regarding claim 16, Pfau teaches the method, further comprising inducing current circulation along an electrical circuit including the wire, and measuring a response of the electrical circuit to the induced current circulation (connecting the resistance thermometer to a control/evaluation unit, the unit forming an integral unit; see col. 4, lines 15-22).

Allowable Subject Matter
Claims 1-11, 19 and 20 are allowed over the prior art of record. 
Regarding claim 1, the prior art of record do not teach or suggest “a temperature sensor with a core having a length extending between a first end and a second end, the core having a cavity extending along the length, a wire extending in the cavity, along the length, the wire fixed at the first end and at the second end, the core having a transversal aperture at an intermediary location between the ends, the transversal aperture leading into the cavity, and a potting filing a portion of the cavity and supporting the wire at the intermediary location of the transversal aperture.”  Claims 2-11 depend on claim 1.  
Regarding claim 19, the prior art of record do not teach or suggest “a gas turbine engine comprising a temperature sensor, the temperature sensor comprising a core having a length extending between two ends, the core having a cavity extending along the length, a wire extending in the cavity, along the length, the wire fixed at both ends, the core having a transversal aperture at an intermediary location between the ends, the transversal aperture leading into the cavity, and a potting filing a portion of the cavity and supporting the wire at the intermediary location of the transversal aperture.”  Claim 20 depends on claim 19.  
Regarding claim 14, the prior art of record do not teach or suggest the temperature sensor “further comprising introducing said potting material, in malleable form, into the gap between the wire and the inner wall of the core, via the ends of the core, and solidifying the potting material introduced via the ends of the core.”  Claim 15 depends on claim 14.  
Regarding claim 17, the prior art of record do not teach or suggest the temperature sensor “further comprising wrapping a sensing coil around the core, and connecting one end of the sensing coil to a corresponding end of the wire.”
Regarding claim 18, the prior art of record do not teach or suggest the temperature sensor for a gas turbine “wherein said introducing potting material includes said potting material being prevented from penetrating further along the gap due to the size of the gap and the nature of the potting material, thereby leaving unsupported portions of the wire on both sides.”  Claim 20 depends on claim 19.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gras et al., Krzywosz, DeFrietas et al., Giberson et al., Volbrecht, Heitzinger et al., Rendle and Carlson et al., teach wire temperature sensor.  They however, do not teach a wire fixed at both ends further having a transversal aperture at an intermediate location between the ends, the aperture leading to a cavity, wherein potting filling are used in the aperture for supporting the wire within the cavity.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833